2014 IL 115805



                                 IN THE
                            SUPREME COURT
                                   OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 115805)

       LAKE COUNTY GRADING COMPANY, LLC, Appellee, v. THE VILLAGE
                       OF ANTIOCH, Appellant.


                              Opinion filed October 17, 2014.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

         Chief Justice Garman and Justices Thomas, Kilbride, and Karmeier concurred in
     the judgment and opinion.

        Justice Freeman dissented, with opinion, joined by Justice Burke.



                                         OPINION

¶1       The circuit court of Lake County granted summary judgment to plaintiff, Lake
     County Grading Company, LLC on its third-party beneficiary breach of contract
     claims against defendant, Village of Antioch (Village). The appellate court affirmed,
     holding that the Village breached the subject contracts by violating section 1 of the
     Public Construction Bond Act (Bond Act) (30 ILCS 550/1 (West 2008)). 2013 IL App
     (2d) 120474, ¶¶ 39-40. For the reasons that follow, we hold that the Village did not
     violate section 1 of the Bond Act, and, therefore, reverse the judgments of the appellate
     and circuit courts.
¶2                                           BACKGROUND

¶3       This cause of action arises from construction work performed in two residential
     subdivisions located in Antioch, Illinois, known as the NeuHaven subdivision
     (formerly the Deercrest subdivision), and the Clublands subdivision. Neumann Homes,
     Inc. (Neumann) was the developer of both subdivisions. 1

¶4       The Village entered into two infrastructure agreements (the contracts) with
     Neumann to make certain public improvements in the subdivisions for the benefit of
     the Village. Pursuant to the contracts, and based upon section 1 of the Bond Act,
     Neumann was required to provide surety bonds, the amount of which was based on the
     total cost of the improvements.

¶5       Section 1 of the Bond Act provides, inter alia, that a political subdivision of the
     State, such as the Village, contracting for public works above a specific dollar amount
     shall require the contractor, as part of the agreement, to supply and deliver a bond. 30
     ILCS 550/1 (West 2008). Each such bond is “deemed” to contain certain provisions,
     even if they are not expressly included in the bond, and must provide for the
     completion of the contract, the payment of materials used in the work, and all labor
     performed in the work, including work completed by subcontractors. Id.

¶6       Neumann provided four surety bonds issued by Fidelity and Deposit Company of
     Maryland (Fidelity) that were substantively identical. Each bond provided, in pertinent
     part:

                   “[The P]rincipal [Neumann] shall perform and complete ***
               improvement(s) to *** development in accordance with either the
               plan(s)/specification(s)/agreement [prepared by Pearson Brown & Associates,
               Inc. or Manhard Consulting], then this obligation shall be void ***. This bond
               will terminate upon written acceptance of the improvements by the obligee
               [Village] to the principal [Neumann] and/or surety [Fidelity].”

     The four surety bonds totalled $18,128,827.

¶7      It is undisputed the bonds provided by Neumann did not contain specific “payment
     bond” language that expressly guaranteed payment to subcontractors for labor or
     materials. A payment bond generally provides that if the contractor does not pay its
     subcontractors and material suppliers, the surety will pay them. See Western

        1
            Neumann is not a party to this appeal.
                                                     -2-
       Waterproofing Co. v. Springfield Housing Authority, 669 F. Supp. 901, 903 (C.D. Ill.
       1987). In contrast, a “completion bond” (also known as a “performance bond”)
       provides that if the contractor does not complete a project, the surety will pay for its
       completion. Id.

¶8         Plaintiff and Neumann also entered into agreements for plaintiff to provide certain
       labor and materials for the public improvements required under the contracts. Plaintiff
       completed the work, but was not paid in full. Neumann later defaulted on its contract
       with the Village and declared bankruptcy on November 1, 2007. Plaintiff last
       performed work on the Clublands subdivision on December 23, 2006. Plaintiff last
       performed work on the NeuHaven subdivision on April 16, 2007. On February 18,
       2008, plaintiff served Neumann and the Village with notices of a lien claim for the
       work it had completed on the project.

¶9         Plaintiff ultimately filed a five-count second amended complaint seeking to recover
       payment from the Village. In counts II and IV, the only counts at issue here, plaintiff
       alleged breach of contract claims related to the work performed by plaintiff in the
       NeuHaven and Clubland subdivisions. Specifically, plaintiff alleged the Village
       breached the contracts because the surety bonds provided by Neumann did not contain
       actual language guaranteeing payment to subcontractors as mandated by the first
       paragraph of section 1 of the Bond Act. Plaintiff further alleged that by virtue of this
       provision in section 1, it became a third-party beneficiary of the contracts between the
       Village and Neumann because the requirements contained therein are read into every
       public works contract for the benefit of subcontractors such as itself.

¶ 10       The parties filed cross-motions for summary judgment. The Village in its motion
       also relied upon section 1. It asserted that based upon the “deeming language”
       contained in the statute, the bonds procured by Neumann were sufficient because they
       contained both completion and payment provisions as a matter of law and covered all
       of the site improvements which plaintiff constructed. The Village argued that
       plaintiff’s only cause of action was against the bonds themselves, but because plaintiff
       gave notice of its claims more than 180 days after last working on the project, the
       claims were barred by the limitations period found in section 2 of the Bond Act (30
       ILCS 550/2 (West 2008)).

¶ 11       In response to the Village’s motion for summary judgment, plaintiff did not dispute
       that it made its notices of claims more than 180 days after last performing work or
       providing materials, but argued that the limitations period applied only to a suit on the
       bond. Plaintiff claimed that the 180-day limitations period was inapplicable to its
                                               -3-
       breach of contract claims because in a case such as this where no payment bond was
       procured, a suit on the bond is impossible.

¶ 12      The issue before the trial court was therefore whether the surety bonds provided by
       Neumann to the Village conformed with the relevant requirements of section 1 of the
       Bond Act.

¶ 13       The trial court granted plaintiff’s motion for summary judgment on counts II and
       IV of the second amended complaint for the work it performed on the two subdivisions,
       but granted the Village’s cross-motion for summary judgment as to counts I, III, and V,
       dismissing those counts with prejudice. As to counts II and IV, the only counts at issue
       here, the trial court concluded that the bonds provided by Neumann were completion
       bonds, not payment bonds, and that it could not impute the “deeming language”
       contained in section 1 into a completion bond that did not specifically contain a
       payment bond provision. The trial court ultimately entered judgment in plaintiff’s
       favor in the amount of $246,054.73.

¶ 14       The appellate court affirmed. 2013 IL App (2d) 120474, ¶ 40. In interpreting
       section 1 of the Bond Act, the appellate court held that the Act mandates the public
       entity require the general contractor to obtain a bond that contains language that
       expressly provides payment for the benefit of subcontractors. Id. ¶ 36. It found the
       Village breached its contractual obligation by not requiring Neumann to furnish a bond
       with an express payment provision for subcontractors. Id. ¶ 33. The appellate court
       held that the requirement to obtain such a bond became a term of the contract between
       Neumann and the Village and that plaintiff, as a subcontractor, was a direct third-party
       beneficiary with the right to sue on the contract. Id.

¶ 15       The appellate court further held that the language found in section 1, which
       provides that payment provisions are deemed to be included in the bond, applies only
       after the public entity satisfies the predicate condition of requiring the contractor to
       procure a bond with a payment guarantee. Id. ¶ 36. The appellate court concluded that
       the limitations period found in section 2 applied only to a suit on the bond and that
       where no payment bond is procured, this section is inapplicable. Id. ¶ 39.
       Consequently, the appellate court found that plaintiff’s breach of contract claims were
       not time barred because the four-year statute of limitations for construction contracts
       (see 735 ILCS 5/13-214 (West 2008)) applied rather than the 180-day limitations
       period contained in the Bond Act. 2013 IL App (2d) 120474, ¶ 39.


                                              -4-
¶ 16       This court granted the Village’s petition for leave to appeal (Ill. S. Ct. R. 315(a)
       (eff. July 1, 2013)) and also allowed the Illinois Municipal League to file an amicus
       curiae brief in support of the Village (Ill. S. Ct. R. 345 (eff. Sept. 20, 2010)).



¶ 17                                       ANALYSIS

¶ 18        This case comes before us on the trial court’s grant of summary judgment.
       Summary judgment is proper when “the pleadings, depositions, and admissions on file,
       together with the affidavits, if any, show that there is no genuine issue as to any
       material fact and that the moving party is entitled to a judgment as a matter of law.” 735
       ILCS 5/2-1005(c) (West 2008). The interpretation of a statute, such as the Bond Act at
       issue in this appeal, is a matter of law and thus presents a matter that is appropriate for
       summary judgment. Village of Chatham, Illinois v. County of Sangamon, Illinois, 216
Ill. 2d 402, 433 (2005). We review summary judgment rulings and issues of statutory
       interpretation de novo. Williams v. Manchester, 228 Ill. 2d 404, 417 (2008).

¶ 19        It is well settled that our primary objective in construing a statute is to ascertain
       and give effect to the intent of the legislature. MidAmerica Bank, FSB v. Charter One
       Bank, FSB, 232 Ill. 2d 560, 565 (2009). The plain language of a statute is the most
       reliable indication of legislative intent. DeLuna v. Burciaga, 223 Ill. 2d 49, 59 (2006).
       “[W]hen the language of the statute is clear, it must be applied as written without resort
       to aids or tools of interpretation.” Id.

¶ 20       At issue is whether the surety bonds provided by Neumann to the Village
       conformed with the relevant requirements of section 1. If the surety bonds were not
       deficient under this provision of the Bond Act, the Village is entitled to judgment in its
       favor as a matter of law on plaintiff’s breach of contract claims.

¶ 21      The following portion of section 1 is at issue and provides, in pertinent part:

                 “§ 1 Except as otherwise provided by this Act, all officials, boards,
              commissions, or agents of this State in making contracts for public work of any
              kind costing over $50,000 to be performed for the State, and all officials,
              boards, commissions, or agents of any political subdivision of this State in




                                                -5-
               making contracts for public work of any kind costing over $5,000 2 to be
               performed for the political subdivision, shall require every contractor for the
               work to furnish, supply and deliver a bond to the State, or to the political
               subdivision thereof entering into the contract, as the case may be, with good and
               sufficient sureties. The amount of the bond shall be fixed by the officials,
               boards, commissions, commissioners or agents, and the bond, among other
               conditions, shall be conditioned for the completion of the contract, for the
               payment of material used in the work and for all labor performed in the work,
               whether by subcontractor or otherwise.

                   If the contract is for emergency repairs as provided in the Illinois
               Procurement Code, proof of payment for all labor, materials, apparatus,
               fixtures, and machinery may be furnished in lieu of the bond required by this
               Section.

                  Each such bond is deemed to contain the following provisions whether such
               provisions are inserted in such bond or not:

                   ‘The principal and sureties on this bond agree that all the undertakings,
               covenants, terms, conditions and agreements of the contract or contracts
               entered into between the principal and the State or any political subdivision
               thereof will be performed and fulfilled and to pay all persons, firms and
               corporations having contracts with the principal or with subcontractors, all just
               claims due them under the provisions of such contracts for labor performed or
               materials furnished in the performance of the contract on account of which this
               bond is given, when such claims are not satisfied out of the contract price of the
               contract on account of which this bond is given, after final settlement between
               the officer, board, commission or agent of the State or of any political
               subdivision thereof and the principal has been made.[’] ” (Emphases added.) 30
               ILCS 550/1 (West 2008).

¶ 22       Thereafter, section 2 prescribes, in pertinent part, that any party seeking to enforce
       a claim for labor or materials has no right of action under the Bond Act unless the party
       files a verified notice of the claim with the officer, board, bureau, or department



           2
             Public Act 98-216, effective August 9, 2013, increased the threshold amount before a bond would
       be required for projects by local governments to those costing over $50,000. Based upon the effective
       date, this amendment is not applicable to this case.
                                                    -6-
       awarding the contract, within 180 days after the date of the last item of work or the
       furnishing of the last item of materials. 30 ILCS 550/2 (West 2008).

¶ 23        The Village contends, as it did in the appellate court, that section 1 incorporates
       completion and payment provisions in all surety bonds for public construction in
       Illinois, even if the bonds themselves do not expressly include such provisions, due to
       the “deemed to contain” language found in paragraph three. The Village asserts that the
       bonds procured by Neumann would have satisfied all of plaintiff’s claims for payment
       if plaintiff had made a claim against the bonds within the 180-day limitations period.

¶ 24       We agree. Based upon its plain language, the first paragraph of section 1 mandates
       that a political subdivision of the State, such as the Village, whenever making a
       contract for public works in excess of the specified dollar threshold, must have the
       contractor deliver “a bond” with good and sufficient sureties. This paragraph further
       provides that the amount of “the bond” shall be fixed by the public official and “the
       bond” shall be conditioned, among other conditions, upon the completion of the
       contract and for the payment of material and labor. Consequently, this paragraph does
       not require, as plaintiff suggests, the furnishing of a “completion bond” and a “payment
       bond” but, rather, the procurement of “a bond” for the public work.

¶ 25       Thereafter, the third paragraph stipulates that “Each such bond is deemed to contain
       the following provisions whether such provisions are inserted in such bond or not.”
       (Emphasis added.) 30 ILCS 550/1 (West 2008). This paragraph continues by providing
       language that ensures payment to all persons who have performed labor or provided
       materials “in the performance of the contract on account of which this bond is given.”
       Therefore, regardless of the actual language contained in a public construction bond
       procured in accordance with section 1, the legislature has unambiguously provided that
       all such bonds are deemed to contain both completion and payment provisions as a
       matter of law. Simply put, we cannot envision a clearer indication of legislative intent
       concerning the question before us than the language contained in paragraph three that
       “[e]ach such bond is deemed to contain the following [payment and completion]
       provisions whether such provisions are inserted in such bond or not.”

¶ 26       Plaintiff’s suggested interpretation is also inconsistent with the well established
       two-fold purpose of section 1 of the Bond Act. First, the language at issue in this appeal
       protects subcontractors for whom no right of mechanics’ lien exists against a public
       body by guaranteeing payment for their labor and materials furnished to the contractor.
       See, e.g., Carroll Seating Co. v. Verdico, 369 Ill. App. 3d 724, 727 (2006); Aluma

                                               -7-
       Systems, Inc. v. Frederick Quinn Corp., 206 Ill. App. 3d 828, 853-54 (1990); Housing
       Authority v. Holtzman, 120 Ill. App. 2d 226, 241 (1970). This provision assures
       payment to subcontractors who make a timely demand on the bond, pursuant to section
       2, who might otherwise have to depend solely on the responsibility of the contractor to
       make payment for the labor and material provided. Id. Second, this provision of the
       Bond Act guards the tax money allotted for public works by assuring that the terms,
       conditions and agreements of the contract will be fulfilled and paid by the surety if the
       contractor does not complete the project. Id. Consistent with this dual purpose, and
       contrary to plaintiff’s suggested construction, the language in paragraph three of
       section 1 guarantees completion and payment provisions are deemed in every bond
       procured for a public project to assure that sufficient funds are available to pay both
       subcontractors and material suppliers and to complete the project if the contractor does
       not.

¶ 27        Plaintiff attempts to circumvent the plain language of section 1 of our Bond Act by
       suggesting the phrase “each such bond” in the third paragraph applies only to bonds
       which already have payment bond provisions contained therein. Plaintiff asserts that
       “the import of section 1 of the Bond Act is to deem the stated language added only after
       it has been established that payment bonds were obtained pursuant to that section.” It is
       self-evident, however, that if a bond already has a provision for payment to
       subcontractors it would be unnecessary to deem the payment language contained in
       paragraph three into that bond. Plaintiff’s suggested interpretation would render the
       language contained in paragraph three that “[e]ach such bond is deemed to contain the
       following provisions whether such [payment or completion] provisions are inserted in
       such bond or not” meaningless or redundant. See People v. Jones, 223 Ill. 2d 569, 594
       (2006) (this court has an obligation to avoid a construction of a statute which would
       render a part of it redundant or superfluous and instead must presume that each part of
       the statute has meaning).

¶ 28       We note for purposes of comparison that the language found in section 1 of our
       Bond Act contrasts significantly with the statutory language found in the comparable
       federal bond statute. Under the federal statute, a contractor is required to furnish to the
       government both a “[p]erformance bond” and a “[p]ayment bond.” See 40 U.S.C.
       § 3131(b)(1), (2) (2012) (“Type of bonds required.—Before any contract of more than
       $100,000 is awarded for the construction, alteration, or repair of any public building or
       public work of the Federal Government, a person must furnish to the Government the
       following bonds, which become binding when the contract is awarded: (1)
       Performance bond. *** (2) Payment Bond ***.”).
                                               -8-
¶ 29       Our research further reveals that, unlike our Bond Act, certain other state statutes
       contain similar language to the federal bond statute which specifically requires the
       procurement of a payment bond and a completion bond for public works. See, e.g.,
       Tex. Gov’t Code § 2253.021(a) (West 2012) (“A government entity that makes a
       public work contract with a prime contractor shall require the contractor, before
       beginning the work, to execute to the governmental entity: (1) a performance bond if
       the contract is in excess of $100,000; and (2) a payment bond if *** the contract is in
       excess of $50,000, and the governmental entity is a municipality ***.”); N.Y. State Fin.
       Law § 137 (West 2012) (“In addition to other bond or bonds, if any, required by law for
       the completion of a work specified in a contract for the prosecution of a public
       improvement *** the comptroller *** shall nevertheless require *** a bond
       guaranteeing prompt payment of moneys due to all persons furnishing labor or
       materials to the contractor ***.”); Minn. Stat. Ann. § 574.26 Subd. 2 (West 2012) (“[a]
       contract with a public body for the doing of any public work is not valid unless the
       contractor gives (1) a performance bond to the public body *** and (2) a payment bond
       ***.”).

¶ 30       In contrast to the language contained in the federal and state statutes above, our
       Bond Act only requires the procurement of “a bond” in connection with a public work
       and once the bond is obtained, it is deemed to include both a payment and performance
       provision. This language is markedly different from that contained in the federal and
       state statutes quoted above that plainly require the procurement of a performance and a
       payment bond.

¶ 31       Plaintiff has not cited, and our research has not revealed, any case where a
       contractor furnished a bond as required under section 1 and the court found that the
       payment provisions contained therein were not deemed part of the bond. The cases
       relied upon by plaintiff do not inform our decision because, in contrast to the instant
       case, they either involved circumstances where the contractor failed to procure a bond
       of any kind (see, e.g., A.E.I. Music Network, Inc v. Business Computers, Inc., 290 F.3d
952, 954 (7th Cir. 2002)), or where the case was based on the absence of a payment
       bond and there was no discussion of whether the public entities had procured a
       completion bond into which the payment provisions of section 1 could be read (see,
       e.g., Ardon Electric Co. v. Winterset Construction, Inc., 354 Ill. App. 3d 28, 32 (2004)).

¶ 32       For these reasons, we conclude that based upon the deeming language contained in
       paragraph three of section 1, the four surety bonds furnished by Neumann contained
       both completion and payment provisions as a matter of law. In light of our
                                               -9-
       determination, we need not consider, and we make no comment today, on the Village’s
       additional claim that plaintiff did not qualify as a third-party beneficiary under the
       contracts the Village entered into with Neumann.

¶ 33       Finally, plaintiff raises two alternative underdeveloped arguments that the lower
       courts did not reach for affirming the award of summary judgment. As far as we can
       discern, plaintiff initially claims the Village also violated section 1 of the Bond Act
       because the four surety bonds issued by Fidelity did not cover all of the unpaid work it
       performed. Plaintiff’s argument appears to be based on a claim that the Village did not
       obtain any bond related to the work performed during “phase two” and “phase four” in
       the Clublands subdivision. The record establishes that the four surety bonds covered
       different phases of the project in the two subdivisions. One of the four surety bonds
       specifically covered “phase one” at Clublands while a second surety bond covered
       “phase three” there.

¶ 34       Count IV of the second amended complaint contained plaintiff’s breach of contract
       claim concerning the work it performed at Clublands. This count included an attached
       exhibit with a description and specific cost of all the work and materials provided by
       plaintiff. Our review of this exhibit, however, indicates that it only concerns
       improvements provided by plaintiff during phase one and phase three at Clublands.
       Therefore, any claim by plaintiff regarding lack of a surety bond for work performed
       during phases two and four at Clublands was not properly pled by plaintiff and is
       irrelevant to our determination here.

¶ 35       Plaintiff’s second alternative argument is even more underdeveloped and occupies
       less than one page of its brief. Plaintiff simply claims that the Village also violated
       section 1 of the Bond Act because a clause in the contracts “show[s] that [the Village]
       never intended to have any Payment Bonds for the protection of the subcontractors, but
       that the subcontractors were to be paid solely from SSA bond proceeds.” This
       argument is apparently related to the fact that the Village paid for a portion of the site
       improvement costs by issuing two “Special Service Area” bonds for each of the
       subdivisions. Plaintiff, however, does not provide any elaboration or real argument of
       how this payment scheme involving the SSA bonds impacted it or could constitute a
       repudiation of the requirements of section 1. Furthermore, plaintiff does not cite to any
       authority.

¶ 36       As we have previously instructed, “a reviewing court is not simply a depository
       into which a party may dump the burden of argument and research.” People ex rel.

                                               - 10 -
       Illinois Department of Labor v. E.R.H. Enterprises, Inc., 2013 IL 115106, ¶ 56. “A
       court of review is entitled to have the issues clearly defined and to be cited pertinent
       authority.” (Emphasis omitted.) Id. “A point not argued or supported by citation to
       relevant authority fails to satisfy the requirements of Supreme Court Rule 341(h)(7), (i)
       (see Ill. S. Ct. R. 341(h)(7), (i) (eff. Feb. 6, 2013) [citation]).” Both argument and
       citation to relevant authority are required. Id. Where, as here, the issue “ ‘is merely
       listed or included in a vague allegation of error [it] is not ‘argued’ and will not satisfy
       the requirements of the rule.’ ” Id. (quoting Vancura v. Katris, 238 Ill. 2d 352, 370
       (2010)). Accordingly, plaintiff has forfeited review of this issue. Id.



¶ 37                                      CONCLUSION

¶ 38       We hold that under the plain language of the statute, the bonds furnished by
       Neumann to the Village were sufficient and did not violate the pertinent provisions of
       section 1 of the Bond Act. Therefore, the Village did not breach any contractual
       obligation owed to plaintiff in obtaining the bonds for the public work performed by
       Neumann.

¶ 39       For the foregoing reasons, the judgments of the appellate and circuit courts are
       reversed, and the cause remanded to the trial court with directions to enter an order
       granting summary judgment in the Village’s favor on counts II and IV of the second
       amended complaint.



¶ 40      Appellate court judgment reversed.

¶ 41      Circuit court judgment reversed.

¶ 42      Cause remanded with directions.



¶ 43      JUSTICE FREEMAN, dissenting:

¶ 44       In today’s decision, the majority takes the extraordinary step of declaring that a
       surety bond that explicitly guarantees a single obligation must, by operation of law, be
       interpreted as guaranteeing a second obligation that is not referenced in the bond at all.
       As a result, the majority holds that the Village of Antioch (the Village) cannot be held
                                               - 11 -
       liable for its failure to require a public construction bond that is expressly conditioned
       for completion of the contract and payment for labor and materials furnished by
       subcontractors, even though section 1 of the Public Construction Bond Act (Bond Act)
       (30 ILCS 550/1 (West 2008)) obligates the Village to do exactly that. For the following
       reasons, I disagree and respectfully dissent.

¶ 45       The Village entered into two contracts with a general contractor, Neumann Homes,
       Inc., (Neumann) to make certain public improvements. Neumann, in turn, entered into
       subcontracts with Lake County Grading Company, LLC, (Lake County Grading) to
       provide labor and materials for certain portions of the public improvements benefitting
       the Village.

¶ 46        Section 1 of the Bond Act provides that where the State or a political subdivision
       thereof enters into a public construction contract that exceeds the statutory threshold
       amount, the public body must require the contractor to provide a bond that “shall be
       conditioned for the completion of the contract, for the payment of material used in the
       work and for all labor performed in the work, whether by subcontractor or otherwise.”
       30 ILCS 550/1 (West 2008). As the majority explains, a payment bond secures the
       obligation of the general contractor to pay its subcontractors for labor and materials,
       while a completion bond (sometimes referred to as a performance bond) guarantees the
       general contractor’s obligation to complete the construction project. See supra ¶ 7
       (citing Western Waterproofing Co. v. Springfield Housing Authority, 669 F. Supp. 901,
       903 (C.D. Ill. 1987)).

¶ 47       In this case, Neumann provided four surety bonds that, on their faces, secured its
       obligations to “perform and complete” various aspects of the public improvements for
       the Village. As the majority acknowledges, it is undisputed that the bonds provided by
       Neumann did not contain any language that guaranteed payment to subcontractors for
       labor or materials.

¶ 48       Although Lake County Grading completed the work specified in the subcontracts,
       it was not paid in full. Neumann subsequently defaulted on its contract with the Village
       and declared bankruptcy. Lake County Grading subsequently brought suit, as a
       third-party beneficiary, seeking recovery against the Village for breach of its contract
       with Neumann. Those claims were premised on the Village’s violation of its statutory
       duty to require that Neumann procure an appropriate construction bond that secured
       payment to subcontractors for labor and materials.


                                               - 12 -
¶ 49       At the time the contracts were entered into, section 1 of the Bond Act provided, in
       relevant part, as follows:

                  “§ 1. Except as otherwise provided by this Act, all officials, boards,
              commissions or agents of this State, or of any political subdivision thereof in
              making contracts for public work of any kind costing over $5,000 to be
              performed for the State, or a political subdivision thereof shall require every
              contractor for the work to furnish, supply and deliver a bond to the State, or to
              the political subdivision thereof entering into the contract, as the case may be,
              with good and sufficient sureties. The amount of the bond shall be fixed by the
              officials, boards, commissions, commissioners or agents, and the bond, among
              other conditions, shall be conditioned for the completion of the contract, for the
              payment of material used in the work and for all labor performed in the work,
              whether by subcontractor or otherwise.

                  If the contract is for emergency repairs as provided in the Illinois
              Procurement Code, proof of payment for all labor, materials, apparatus,
              fixtures, and machinery may be furnished in lieu of the bond required by this
              Section.

                 Each such bond is deemed to contain the following provisions whether such
              provisions are inserted in such bond or not:

                  ‘The principal and sureties on this bond agree that all the undertakings,
              covenants, terms, conditions and agreements of the contract or contracts
              entered into between the principal and the State or any political subdivision
              thereof will be performed and fulfilled and to pay all persons, firms and
              corporations having contracts with the principal or with subcontractors, all just
              claims due them under the provisions of such contracts for labor performed or
              materials furnished in the performance of the contract on account of which this
              bond is given, when such claims are not satisfied out of the contract price of the
              contract on account of which this bond is given, after final settlement between
              the officer, board, commission or agent of the State or of any political
              subdivision thereof and the principal has been made.’ ” 30 ILCS 550/1 (West
              2002).

¶ 50      The majority concludes that this section must be interpreted to provide that every
       bond for a public construction project necessarily guarantees both performance and
       payment for labor and materials, regardless of the nature of the bond that has been
                                              - 13 -
       actually obtained. See supra ¶ 26. I cannot agree because the majority’s interpretation
       is contradicted by the plain language of section 1, as well as its purpose and history. In
       addition, the result reached by the majority is contrary to the common sense application
       of the statute and creates the potential for confusion with regard to public construction
       bonds in the future.

¶ 51       The primary objective in construing a statute is to ascertain and give effect to the
       intent of the legislature. Nelson v. Kendall County, 2014 IL 116303, ¶ 23. The best
       evidence of that intent is the language of the statute, which must be given its plain,
       ordinary and popularly understood meaning. Id. Each word, clause and sentence of a
       statute must be given a reasonable construction, if possible, and should not be rendered
       superfluous. Chicago Teachers Union, Local No. 1 v. Board of Education of the City of
       Chicago, 2012 IL 112566, ¶ 15. Also, a court may consider the reason for the law, the
       problems sought to be remedied, the purposes to be achieved, and the consequences of
       construing the statute one way or another. Id.

¶ 52       The first paragraph of section 1 governs the relationship between the State or
       political subdivision and the contractor. That paragraph imposes a mandatory
       obligation on the public body to require that the contractor obtain a bond that
       guarantees both completion of the project and payment for labor and materials
       furnished by subcontractors. 30 ILCS 550/1 (West 2002).

¶ 53        The third paragraph begins with the clause “Each such bond is deemed to contain
       the following provisions whether such provisions are inserted in such bond or not.” Id.
       The phrase “[e]ach such bond” refers back to the type of bond that is described in the
       first paragraph—i.e., bonds that are conditioned for completion of the contract and
       payment for labor and materials. See generally Hooker v. Retirement Board of the
       Fireman's Annuity & Benefit Fund, 2013 IL 114811, ¶ 19 (employing similar reasoning
       to determine the meaning of a clause in the Illinois Pension Code). What follows the
       initial clause in the third paragraph is specific language, included within quotation
       marks, indicating that the surety is obligated to guarantee completion of the project and
       payment to subcontractors. 30 ILCS 550/1 (West 2002). Thus, the third paragraph,
       which addresses the relationship between the surety and the contractor, clarifies the
       obligations of the surety where the wording of the bond may be viewed as ambiguous.

¶ 54      The majority acknowledges that statutory provisions are not to be construed in a
       manner that renders language meaningless or redundant. Supra ¶ 27 (citing People v.
       Jones, 223 Ill. 2d 569, 594 (2006)). Yet, the majority’s interpretation does just that by

                                               - 14 -
       rendering the “conditioned for” portion of the first paragraph superfluous. If the
       provisions in the third paragraph, which serve to clarify a surety’s duty, are construed
       to define the nature of every bond issued for a public construction project, there is no
       need for the legislature to include the “conditioned for” clause in the first paragraph to
       specify the contractual obligations that must be guaranteed. Also, the majority’s
       analysis nullifies the effect of the word “such” in the third paragraph. The deliberate
       use of the phrase “Each such bond” demonstrates that the legislature intended that
       clause to refer back to the specific type of bond that was described in the first paragraph
       of the section.

¶ 55       In my view, the only way in which the terms of section 1 can be construed without
       rendering portions of its language meaningless is to interpret the “deemed to contain”
       provision as clarifying potentially ambiguous language in the construction bond
       itself—not as altering the statutory duty to require a bond that guarantees both
       completion and payment to subcontractors, as imposed in the first paragraph.

¶ 56       I agree with the majority’s determination that the language in section 1 is clear and
       unambiguous. I also agree that two, separate bonds are not required. However, where a
       single bond is obtained, that bond must reflect that it secures two distinct obligations:
       completion (protecting the public body) and payment for labor and materials
       (protecting subcontractors).

¶ 57       Moreover, the history and purpose of the statute demonstrate that the third
       paragraph is intended only to clarify potentially ambiguous language in the
       construction bond. When the Act was originally enacted in 1931, section 1 required
       only a payment bond to guarantee that subcontractors would be paid for labor and
       materials furnished in the construction of public works. Ill. Rev. Stat. 1933, ch. 29,
       ¶ 15. The statute did not require a bond to secure the completion of public improvement
       projects, and the recognized purpose of section 1 was to protect subcontractors who did
       not have a mechanic’s lien right against a public work. See Fodge v. Board of
       Education of the Village of Oak Park, District 97, 309 Ill. App. 109, 122-23 (1941); see
       also Chicago Housing Authority v. United States Fidelity & Guaranty Co., 49 Ill. App.
2d 407, 410 (1964); Board of Education, Northfield Township High School, District
       No. 225 v. Pacific National Fire Insurance Co. 19 Ill. App. 2d 290, 299 (1958).

¶ 58      In 1941, the legislature amended section 1 by adding a new paragraph, which
       provided as follows:


                                               - 15 -
                 “Each such bond shall be deemed to contain the following provisions
              whether such provisions be inserted in such bond or not:

                  ‘The principal and sureties on this bond agree to pay all persons, firms and
              corporations having contracts with the principal or with sub-contractors, all just
              claims due them under the provisions of such contracts for labor performed or
              materials furnished, in the performance of the contract on account of which this
              bond is given, when such claims are not satisfied out of the contract price of the
              contract on account of which this bond is given, after final settlement between
              the officer, board, commission or agent of the State or of any political
              subdivision thereof and the principal has been made.’ ” Ill. Rev. Stat. 1941, ch.
              29, ¶ 15.

¶ 59       Since only a payment guarantee was statutorily mandated at that time, the
       additional provisions that were included by operation of law could only have been
       intended as clarifying language to remedy otherwise ambiguous terms in public
       construction bonds. The “deemed to contain” language clearly did not alter or expand
       the essential nature of the payment bonds that were required for public construction
       projects in 1941.

¶ 60       The requirement of a completion bond was not added until 26 years later. In 1967,
       section 1 was amended to provide, in pertinent part, “and such bond, among other
       conditions, shall be conditioned for the completion of the contract, for the payment of
       material used in such work and for all labor performed in such work, whether by
       subcontractor or otherwise.” (Emphasis added.) Ill. Rev. Stat. 1967, ch. 29, ¶ 15. The
       inclusion of this second type of guarantee was intended to protect public bodies by
       safeguarding “tax money allotted for public works.” Housing Authority v. Holtzman,
       120 Ill. App. 2d 226, 241 (1970). At that time, the legislature also inserted new
       language in the “deemed to contain” provision to coincide with the imposition of the
       duty to require a completion bond:

                  “The principal and sureties on this bond agree that all the undertakings,
              covenants, terms, conditions and agreements of the contract or contracts
              entered into between the principal and the State or any political subdivision
              thereof will be performed and fulfilled ***.” (Emphasis added.) (Internal
              quotation marks omitted.) Id. at 235.

¶ 61      This revision, which was made in tandem with the imposition of the new
       requirement that performance be guaranteed, demonstrates that the “deemed to
                                              - 16 -
       contain” provision, like its predecessor, was intended to clarify ambiguous bond terms.
       Nothing in the language of the statute indicates a different intent.

¶ 62       As with the 1941 amendment, the “deemed to contain” language serves as
       clarifying language where the actual language in the bond may be viewed as
       ambiguous. However, that clarifying language cannot be interpreted as altering the
       nature of the bond that has been procured. The clarifying language does not change the
       essential nature of the bond obtained by the general contractor, nor does it alter the
       fundamental way in which section 1 operates. The “deemed to contain” provision did
       not expand the nature of public construction bonds when it was adopted in 1941, and it
       should not be construed as working such a transformation now.

¶ 63        The purpose of the Act is to protect subcontractors, as well as public bodies. See
       Carroll Seating Co. v. Verdico, 369 Ill. App. 3d 724, 727 (2006); Aluma Systems, Inc.
       v. Frederick Quinn Corp., 206 Ill. App. 3d 828, 853-54 (1990); Housing Authority, 120
Ill. App. 2d at 241. Unfortunately, the majority’s analysis does not advance that goal.
       Rather, today’s decision dramatically alters the contractual burdens undertaken by a
       surety and a general contractor where a construction bond explicitly guarantees only
       one of the two obligations required by section 1. This decision also relieves a public
       body of the statutory duty expressly imposed by section 1, which requires it to ensure
       that both completion and payment are secured. Before taking this action, it would be
       prudent to ascertain whether section 1 can be construed in a manner that avoids such an
       absurd and unjust result. See Township of Jubilee v. State, 2011 IL 111447, ¶ 36
       (recognizing that courts are obliged to construe statutes to avoid absurd, unreasonable,
       or unjust results). A logical and just result can be accomplished by reading the terms of
       the third paragraph as providing clarification of ambiguous bond language. To further
       the purpose of the Act, a subcontractor should be permitted to bring suit against a
       public body for the failure to ensure an appropriate type of bond, as well as the failure
       to require any bond at all.

¶ 64       In sum, I would hold that the “deemed to contain” provision in the third paragraph
       of section 1 of the Act is intended only to clarify potentially ambiguous language in a
       public construction bond. The majority’s interpretation of that provision is contrary to
       the plain language of section 1, as well as the purpose and history of the Act. The
       appellate court correctly resolved this issue, and its judgment should be affirmed.



¶ 65      JUSTICE BURKE joins in this dissent.
                                              - 17 -